DETAILED ACTION
This office action is in response to the communication dated 14 November 2022 concerning application 16/821,868 filed on 17 March 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-5, 7-17, 20-29, and 51 are pending; claims 1-5 and 7-12 previously were withdrawn; claims 6, 18, 19, 30-50 previously were cancelled or have been cancelled in the Applicant’s latest response; claims 1, 4, 5, 7, 8, 10, 13, 14, 20, 23, 26, and 27 have been amended; claim 51 has been added as a new claim.  As a result, claims 13-17, 20-29, and 51 are currently under consideration for patentability.  


Response to Arguments
Applicant’s arguments dated 14 November 2022 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
	Applicant has amended the claims to more explicitly recite that the first electrode is positioned above a target position, that the first electrode is fixed in position with respect to the patient, that the target position is for the second electrode to reach, and that the second electrode is considered to be at the target position when it is underneath the first electrode.  Applicant argues that the Newton reference does not disclose such limitations.  The Examiner has addressed the amended limitations in the updated text below.  Additionally, the Examiner respectfully submits that, though not explicitly disclosed, Newton suggests the claimed subject matter for at least the reasons described in the updated text below.  
Applicant requests that claims 1-5 and 7-12, as amended, be rejoined with claims 13-17, 20-29, and 51.  The Examiner acknowledges Applicant’s amendments to claims 1-5 and 7-12, as well as Applicant’s request.  However, the restriction requirement had been made FINAL in the previous Office Action, and the Applicant has received a first action on the merits for the elected claims.  Applicant may request that any non-elected claims be rejoined upon indication that the elected claims are allowable.  
Applicant has amended claim 26 to be in independent form, further adding that each of the markers is selectable to associate with a target position.  The Examiner has addressed the amended limitations in the updated text below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-17 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (WO 2019/075529 A1, filed 19 October 2018, with citations made to corresponding US publication US 2021/0259778 A1). 
Regarding claim 13, Newton describes a medical device ([0052]) comprising
a first electrode configured for placement on a surface of a patient ([0057]: “receiving a surface ECG by placing standard ECG electrode pads on the skin of the patient”) above a target position that is inside the patient ([0092], the first electrode may be placed above the reference point 2112, which in this example is the cardiac silhouette), wherein the first electrode is configured to be fixed in position with respect to the patient ([0057], the surface electrodes are placed on the body, with no description that they are moved during the procedure; [0092], the first electrode is seemingly maintained in position and not moved for the duration of the study)
a second electrode configured for coupling with a catheter ([0057]: “the intravascular ECG signal is received using the catheter electrode 1104”), wherein there is a target position that is inside the patient is for the second electrode to reach ([0094] describes monitoring the second electrode to determine if the catheter is nearing the target location; [0096] describes feedback provided to the user as the catheter is approaching its final, or target, location)
a processing unit configured to generate a ECG tracing using the first electrode on the surface of the patient and the second electrode inside the patient ([0057])
wherein the medical device is configured to provide an indication indicating that the catheter is at the target position inside the patient when the second electrode is at the target position ([0094])
Regarding claim 13, Newton does not explicitly disclose wherein the target position of the first electrode is the same as the target position of the second electrode, such that the second electrode can be considered as being in its target position when it is underneath the first electrode.  However, Newton suggests such a configuration in paragraph [0092] when describing the placement of the catheter in relation to the cardiac silhouette.  In paragraph [0092], Newton describes that the labels assigned to the datapoints, represented by x’s in Figure 21a, are quantitative catheter tip distances 2115 taken with respect to an anatomical reference point 2112. 

    PNG
    media_image1.png
    433
    609
    media_image1.png
    Greyscale

In this example, the anatomical reference point 2112 is the target position.  Placing the first electrode on the anatomical reference point 2112 results in the first electrode being above the target position.  The user can then use the catheter tip distance 2115 as a measure of how close the second electrode is to the target position, with the distance decreasing as the second electrode approaches the target position.  When the second electrode is at the target position, the distance 2115 is essentially zero.  Since the first electrode is above the target position, and the second electrode is at the target position, the first electrode is above the second electrode (or, said in another way, the second electrode is underneath the first electrode).  Therefore, the Examiner respectfully submits that Newton suggests configuring the first and second electrodes such that the first electrode is above a target position and, when the second electrode is at the target position, it will also be underneath the first electrode.  However, to the extent that any modification would be required of Newton’s device in order to arrive at such a configuration, the Examiner respectfully submits that making such a modification would be obvious to a person having ordinary skill in the art at the time the invention was filed, as doing so would be a matter of rearranging the elements of the prior art or optimizing the prior art conditions, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04 and 2144.05).  Repositioning the surface electrode such that it is above the target location, so that the second electrode can be tracked as it is advanced to the target position, also advantageously allows the normalized amplitude of the second electrode to be used to determine how close the second electrode is to the target position, in a manner similar to that described in Newton’s paragraphs [0094] and [0096].  
Regarding claim 14, Newton further describes a screen for displaying the ECG tracing as the indication ([0018], [0094], figure 16).
Regarding claim 15, Newton further describes wherein the processing unit is part of ECG device ([0054]). 
Regarding claim 16, Newton further describes wherein the catheter comprises an umbilical venous catheter ([0003], [0057]; please see also the method steps describing the use of a UVC as described in [0081] and [0090] - [0092]), and the second electrode is configured for coupling with the umbilical venous catheter ([0057]). 
Regarding claim 17, Newton describes the medical device of claim 13, including wherein the processing unit is configured to generate ECG tracings ([0057]), but Newton does not explicitly disclose wherein the ECG tracing has an amplitude that is equal to zero or has a minimum value when the second electrode is directly beneath the first electrode.  Newton does, however, suggest such a property when describing the machine learning process, for example in figures 21a and 21b and paragraph [0092].  Figure 21a is reproduced below, for reference.  

    PNG
    media_image1.png
    433
    609
    media_image1.png
    Greyscale

In paragraph [0092], Newton describes that the labels assigned to the datapoints, represented by x’s in the above figure, are quantitative catheter tip distances 2115 taken with respect to an anatomical reference point 2112.  As seen on the right panel, as the distance 2115/2125 between the tip of the catheter and the reference point 2112 decreases, the amplitude 2118/2128 of the R-wave on the ECG also decreases, resulting in a relationship as plotted.  Based on this, one can deduce that the amplitude of the ECG will be at a minimum when the distance between the catheter tip and the reference point is at a minimum, which corresponds, for example, to the scenario where the catheter tip is directly beneath the reference point.  Therefore, the Examiner respectfully submits that Newton describes the limitation of an “ECG tracing with an amplitude that is equal to zero or has a minimum value” when the second electrode (the electrode coupled with the catheter) is at a minimum distance from the reference point.  Regarding the use of the first electrode as the reference point, such that the minimum distance described by the Examiner corresponds to the second electrode being “directly beneath the first electrode” as claimed, Newton also describes that the surface ECG can be used as a reference for timing the ECG characteristics for the ECG derived from the intravascular catheter ([0080]).  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the surface electrode as a reference point, thereby generating a plot similar to the right panel of Newton’s figure 21a, as doing so advantageously allows the resulting system to more accurately monitor the ECG derived from the catheter electrode.  The Examiner respectfully submits that making such a modification would result in a plot similar to that shown in Newton’s figure 21a, with the reference point being the surface electrode and the distances corresponding to the location of the catheter electrode.  The Examiner respectfully submits that the modification proposed above is also a matter of a simple substitution of one known element for another to obtain predictable results, with such matters having been held as being obvious to the skilled artisan (please see MPEP 2143.B).  
Regarding claim 20, Newton further describes a speaker configured to provide an audio signal when the second electrode is at a target position ([0096]).  Although Newton does not explicitly disclose that the target position is underneath the first electrode, the Examiner respectfully submits that defining the target position of the second electrode such that it is underneath the first electrode would be a matter of rearranging the elements of the prior art or optimizing the prior art conditions, with such matters having been held as being obvious to the skilled artisan (please see MPEP 2144.04 and 2144.05).  
Regarding claim 21, Newton further describes wherein the processing unit is configured to generate additional ECG tracings while the catheter is being positioned inside the patient ([0093]). 
Regarding claim 22, Newton further describes wherein the additional ECG tracings provide a real-time indication of a position of the catheter with respect to the first electrode ([0054]).
Regarding claim 23, Newton further describes wherein the processing unit is configured to generate additional ECG tracings after the catheter has been placed at the target position inside the patient ([0093]). 
Regarding claim 24, Newton further describes wherein the additional ECG tracings provide monitoring of the placed catheter at the target position ([0093]).
Regarding claim 25, Newton further describes a speaker configured to provide an audio signal when the catheter is displaced from the target position ([0093]).
Claims 26-29 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Raudins et al. (US 2019/0015012 A1).
Regarding claim 26, Newton describes a medical device ([0052]) comprising
a first electrode configured for placement on a surface of a patient ([0057]: “receiving a surface ECG by placing standard ECG electrode pads on the skin of the patient”)
a second electrode configured for coupling with a catheter ([0057]: “the intravascular ECG signal is received using the catheter electrode 1104”) 
a processing unit configured to generate a ECG tracing using the first electrode on the surface of the patient and the second electrode inside the patient ([0057])
Regarding claim 26, Newton does not explicitly disclose wherein the first electrode is on a pad with an adhesive surface and a plurality of makers, and wherein each of the markers is selectable to associate with a target position.  However, Raudins also describes a medical device comprising electrodes configured for placement on a surface of a patient ([0034]), including wherein an electrode is on a pad with an adhesive surface ([0034]) and a plurality of markers ([0021]), and wherein each of the markers is selectable to associate with a target position ([0022], the registration process geometrically correlates the body surface electrodes to target positions within the patient’s body, with the target positions having been acquired by medical imaging techniques; additionally, the user may select any of the markers and electrodes as being in a target position).  As Raudins is also directed towards placing electrodes on a patient’s body and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a multi-electrode pad and marking capabilities similar to those described by Raudins when using the device described by Newton, as doing so advantageously allows the resulting device to choose the optimal electrode from a larger array of possible electrodes that are close to a target location.  
Regarding claim 27, Raudins further describes wherein the electrode is positionally associated with a selected one of the makers ([0021]).  
Regarding claims 28 and 29, although Raudins describes the use of a plurality of markers for proper electrode positioning, neither Newton nor Raudins explicitly disclose wherein the markers are in a  single row (claim 28) or arranged in rows and columns (claim 29). However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the markers such that they were in a single row or arranged in rows and columns, as doing so would be a matter of duplicating the prior art elements without producing a new and unexpected result or rearranging the prior art elements without modifying the operation of the electrodes, with such matters having been held as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 51, Raudins further describes wherein the pad comprises a plurality of pad electrodes that are positionally associated with respective ones of the markers, and wherein the first electrode is one of the pad electrodes ([0021], figures 8-10). 


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792